11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Saltwater Partners #1 SWD, LLC,              * From the County Court at Law
                                               of Midland County,
                                               Trial Court No. CC17456.

Vs. No. 11-20-00256-CV                       * April 21, 2022

Smith Industries, Inc. and                   * Per Curiam Memorandum Opinion
Saltwater Partners, LLC.                       (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has considered the parties’ joint motion to dismiss this appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against Saltwater Partners #1 SWD, LLC.